Citation Nr: 1750116	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbosacral strain and wedge deformities of the thoracic spine.

2.  Entitlement to an initial rating in excess of 20 percent prior to September 22, 2014, and 30 percent thereafter, for a cervical spine strain with degenerative disease.

3.  Entitlement to a separate rating for radiculopathy of the right lower extremity prior to January 20, 2015, and a rating in excess of 10 percent thereafter.

4.  Entitlement to a higher combined evaluation for service-connected lumbosacral strain and wedge deformities of the thoracic spine and cervical spine strain with degenerative disease disabilities.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs
ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded claims for higher initial evaluations for lumbar and cervical spine disabilities along with a claim of service connection for a bilateral shoulder disorder in June 2014 for additional development.  While on remand, in September 2014, the RO granted an increased rating of 30 percent for the Veteran's cervical spine strain as of September 22, 2014.  As the Veteran is presumed to be seeking the maximum available benefit for a disability, the entirety of this claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

Thereafter, in March 2017, the Board remanded the lumbar and cervical spine claims and a claim for a higher combined evaluation for such disabilities along with the bilateral shoulder claim for additional development.  At that time, the Board also granted service connection for right and left shoulder disabilities.

Subsequently, a July 2017 rating decision issued by the RO granted the Veteran a separate rating for radiculopathy of the lower right extremity as of January 20, 2015.  The Board takes jurisdiction of this rating as it is part and parcel of the lumbar spine disability rating on appeal.  See 38 C.F.R. § 4.71(a), General Rating Formula for Disease and Injuries of the Spine, Note (1).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran believes that he should receive higher initial ratings for his lumbar spine and cervical spine disabilities.  In this regard, the Veteran reported experiencing weekly incapacitating flare-ups of his cervical spine disability and severe pain on motion with weekly flare-ups in regard to his lumbar spine disability in two substantive appeals forms submitted in March 2012.  

The Board finds that a remand is warranted per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  Therefore, even though VA examinations were conducted in September 2014, April 2015, and May 2017 pursuant to Board remands, such claims are remanded to allow for another VA examination to assess the severity of such disabilities.

In addition, the combined rating evaluation and radiculopathy of the lower right extremity issues are intertwined with the Veteran's lumbar and cervical spine claims.  Accordingly, the Board will also remand such issues.

Finally, while on remand, updated VA treatment records should be associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from April 2017.

2.  After completing the records development indicated above, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected cervical and lumbar spine disabilities, to include specific findings regarding pain on range of motion testing, an estimation of functional loss, per Correia and Sharp.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of this disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

The examiner should also provide findings as to the severity of the Veteran's radiculopathy of the right lower extremity.

3.  Finally, readjudicate the claims on appeal.  If all benefit sought are not granted in full, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

